Title: Orders to Brigadier General Nathaniel Heard, 23 April 1777
From: Washington, George
To: Heard, Nathaniel

 

Sir
[Morristown, 23 April 1777]

I would have you leave at this place (out of the Militia under your Command) One hundred Men, or as near that number as have had the Small Pox (Officered agreeably to the resolutions of Congress).
You are also to send a Subaltern & twenty five Men to Succasony to guard the Magazines and Stores at that place—agreeably to Orders which the Officer is to receive from the Assistant Quarter Master General.
The residue of the Militia you are to March to Pompton from whence you are to detach parties towards Hackensack &ca to cover the Inhabitants in that Quarter and quiet the fears of the People as much as possible.
You will use your utmost deligence to compleat the Works begun at Pompton by Captn O’Hara, who upon your arrival at that place is to repair hither with the detachment under his Commd. Given at Head Quarters at Morristown this 23d day of April 1777.

Go: Washington

